Pettit, C. J.
The appellant commenced this suit against the appellee, before a justice of the peace, on an account for brick sold and delivered. Trial before the justice; finding and judgment for the appellee; appeal to the said common pleas court. In that court, the cause was submitted for trial, With the request of the appellant that the court should find the facts specially, which was done; and there was a general finding and judgment for the appellee, and an appeal to this court. The principal question presented is as to whether the special findings are sustained by, and are in accord with, the weight of evidence. Without deciding whether we can or cannot inquire into this question for the purpose of setting aside or disregarding the special findings, we have carefully read, examined, and weighed the evidence; and finding that it is strongly conflicting, it is well and often settled by this court that we cannot reverse in such a case; but we will add that, in our opinion, the evidence strongly preponderates in 'favor of the findings and judgment of the court below.
The court did not err to the prejudice of the appellant, and the judgment is affirmed at his costs.